1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    LINDA MOTT
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336
     Email: linda.j.mott@usdoj.gov
6    Attorneys for the United States of America

7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    UNITED STATES OF AMERICA,                         Case No. 2:18-CR-096-JAD-EJY
                    Plaintiff,                         STIPULATION TO CONTINUE
10
                                                       CALENDAR CALL
            v.
                                                       (First Request)
11
     CESAR JESUS HERNANDEZ, Jr.,
12                  Defendants.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between the United

15   States of America, through Nicholas A. Trutanich, and Linda Mott, Assistant United

16   States Attorney, and Rene L. Valladares, Federal Public Defender, and Shari Kaufman,

17   Assistant Federal Public Defender, counsel for Cesar Jesus Hernandez, Jr., that the

18   calendar call currently scheduled for October 28, 2019, at 1:30 pm, be vacated and re-set

19   until November 4, 2019, or at date and time convenient to this Court.

20          The Stipulation is entered into for the following reasons:

21          1.      Counsel for the government and counsel for Defendant Hernandez are

22   working on a possible resolution to this case, and as such, request the calendar call be

23   continued for one week.

24          2.      The defendant is in custody and agrees to a continuance.


                                                   1
1           3.      The additional time requested herein is not sought for purposes of delay and

2    the denial of this request could result in the miscarriage of justice.

3           4.      All parties agree to the continuance.

4           5.      The additional time requested by this Stipulation is excludable in computing

5    the time within which the trial herein must commence pursuant to the Speedy Trial Act,

6    Title 18, United States Code, Section 3161(h)(7)(A), when considering the factors under

7    Title 18, United States Code, Section 3161(h)(7)(B)(i) and 3161 (h)(7)(B)(iv). In addition,

8    the continuance sought is not for delay and the ends of justice are in fact served by the

9    granting of such continuance which outweigh the best interest of the public and the

10   defendant in a speedy trial.

11          6.      This is the first stipulation to continue calendar call filed herein.

12          DATED this 23rd day of October, 2019.

13                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
14
                                                      /s/ Linda Mott
15                                                 _____________________________
                                                   LINDA MOTT
16                                                 Assistant United States Attorney

17

18                                                    /s/ Shari Kaufman
                                                   _______________________________
19                                                 SHARI KAUFMAN
                                                   Counsel for Defendant
                                                   Cesar Jesus Hernandez, Jr.
20

21

22

23

24


                                                     2
1                                UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                           Case No. 2:18-CR- 096-JAD-EJY

                    Plaintiff,                           FINDINGS OF FACT,
4
                                                         CONCLUSIONS OF LAW AND
5           v.                                           ORDER

6    CESAR JESUS HERNANDEZ, JR.

7                   Defendant.

8                                       FINDINGS OF FACT

9           Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds that:

11          1.      Counsel for the government and counsel for Defendant are working toward

12   a possible resolution of this case, and as such, request a one week continuance of the

13   calendar call, currently scheduled for October 28, 2019.

14          2.      The defendant is currently in custody and agrees to a continuance.

15          3.      All parties agree to the continuance.

16          4.      The additional time requested herein is not sought for purposes of delay and

17   the denial of this request could result in the miscarriage of justice.

18                                   CONCLUSIONS OF LAW

19          The ends of justice served by granting said continuance outweigh the best interest

20   of the public and the defendant in a speedy trial, since the failure to grant said continuance

21   would be likely to result in a miscarriage of justice, would deny the parties herein sufficient

22   time and the opportunity within which to be able to effectively and thoroughly prepare for

23   trial, taking into account the exercise of due diligence. The continuance sought herein is

24   excludable under the Speedy Trial Act, Title 18, United States Code, Section


                                                     3
1    3161(h)(7)(A), considering the factors under Title 18, United States Code, Section

2    3161(h)(7)(B)(i) and 3161(h)(7)(B)(iv).

3                                              ORDER

4           IT IS HEREBY ORDERED that the Calendar Call currently scheduled for October

5    28, 2019, at the hour of 1:30 p.m., be vacated and continued to _____________________
                                                                     October 30, 2019, at

6    at
     thethe hour
          hour ofof ___:___
                  11:00 a.m.__.m.

7           DATED this 24th
                       ____ day of October, 2019.

8

9                                               HONORABLE JENNIFER A. DORSEY
                                                UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                 4
